Citation Nr: 0613653
Decision Date: 03/14/06	Archive Date: 06/16/06

DOCKET NO. 05-30 939                        DATE MAR 14 2006

. On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri

THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for anxiety disorder (claimed as post-traumatic
stress disorder).

4. Entitlement to service connection for residuals of a left leg injury.

5. Entitlement to service connection for residuals of a left shoulder injury.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The veteran had active service from January 1943 to February 1946.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Based on a February 15, 2006 motion from the veteran's representative, this appeal has been advanced on the docket because of the veteran's age. 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2005).

FINDINGS OF FACT

1. The veteran has been notified of the evidence necessary to substantiate his claims, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. There is no medical evidence of record that the veteran's currently diagnosed bilateral sensorineural hearing loss manifested to a compensable degree within the one-year presumptive period following the veteran's discharge from service, and there is no competent medical evidence of record that links the veteran's bilateral section 3.385 hearing loss, bilateral sensorineural hearing loss, and tinnitus to an incident of his service to include his reported exposure to loud noise.

3. The competent medical evidence of record shows that the veteran is not currently diagnosed with post-traumatic stress disorder, and there is no competent

-2



medical evidence of record linking his currently diagnosed anxiety disorder to an incident of his military service.

4. No current chronic disability resulting from the reported in-service injuries to the veteran's left leg and shoulder is shown by the medical evidence of record.

CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated during active service; nor may sensorineural hearing loss be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159,	3.303, 3.307, 3.309, 3.385 (2005).

2. Tinnitus was not incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

3. An anxiety disorder (claimed as post-traumatic stress disorder) was not incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2005).

4. Residuals of a left leg injury were not incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

5. Residuals of a left shoulder injury were not incurred in or aggravated by active duty. 38 U.S_C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).	.

- 3 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § .3.159 (2005). VA is required to , provide the claimant with notice of what information or evidence is to be provided by the Secretary and what information or evidence is to be provided by the claimant with respect to the information and evidence necessary to substantiate the claim for VA benefits. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the VCAA has been met. In this regard, the Board notes that in correspondence dated in May 2003, the RO advised the veteran of VA's duties under the VCAA and the delegation of responsibility between VA and the veteran in procuring the evidence relevant to the claims, including which portion of the information and evidence necessary to substantiate the claim was to be provided by the veteran and which portion VA would attempt to obtain on behalf of the veteran. Quartuccio, 16 Vet. App. at 187. The May 2003 VCAA notice advised the veteran of what the evidence must show to establish entitlement to service-connected compensation benefits. Information and evidence specific to post-traumatic stress disorder (PTSD) claims was requested from the veteran. The RO also advised the veteran that the National Personnel Records Center (NPRC) had indicated that his service medical records and service personnel records might have been destroyed in a fire at the records center in the 1970s. The RO instructed the veteran to complete and return the enclosed NA Form 13055 (Request for Information Needed to Reconstruct Medical Data) and NA Form 13075 (Questionnaire About Military Service) for purposes of  reconstructing his medical records and military service records.

-4



The Board acknowledges that the May 2003 VCAA notice contained no specific request for the veteran to provide any evidence in the veteran's possession that pertained to the claims or something to the effect that the veteran give VA everything he had that pertained to his claims. 38 C.F.R. § 3.159(b)(1) (2005). A complying notice, however, need not necessarily use the exact language of the regulation so long as that notice properly conveys to a claimant the essence of the regulation. Mayfield v. Nicholson, 19 Vet. App. 103 (2005). The RO asked the veteran for all the information and evidence necessary to substantiate his claims that is, evidence of the type that should be considered by VA in assessing his claims. A generalized request for any other evidence pertaining to the claims would have been superfluous and unlikely to lead to the submission of additional pertinent evidence. Therefore, it can be concluded, based on the particular facts and circumstances of the case, the omission of the request for "any evidence in the claimant's possession that pertains to the claim" in the notice did not harm the veteran, and it would be legally proper to render a decision in the case without further notice under the regulation. Id.

In further regard to VA's duty to notify, the Board notes that the RO provided the veteran with a copy of the December 2003 rating decision and August 2005 Statement of the Case (SOC), which included a discussion of the facts of the claims, notification of the bases of the decisions, and a summary of the evidence used to reach the decisions. The August 2005 SOC provided the veteran with notice of all the laws and regulations pertinent to his claims, including the law and implementing regulations of the VCAA. The Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the veteran that any additional information or evidence is needed. Quartuccio, 16 Vet. App. at 187.

In regard to VA's duty to assist, as noted above, the veteran's service records are fire-related. In NA Form 13055 received by the RO in October 2004, the veteran only reported. that he received "a shot each day at the base in South Korea," with no indication of the treatment dates, organization to which he was assigned, and name and location of hospital, dispensary, or medical facility where he was treated for his claimed disorders. Based on subsequent information provided by the veteran, the

- 5



RO requested any clinical records on treatment the veteran received for his "mental health/nerves" from January to February 1946 from San Joaquin General Hospital, Stahlman General Hospital, and Jefferson Barracks, to which the NPRC responded that any such records would have been retired in the veteran's personnel jacket which was fire-related. In an August 2005 statement, the veteran identified yet another facility that he thought he might have been hospitalized sometime during the January/February 1946 period, but presumably any military clinical records held by Camp Stoneman Base Hospital would have similarly been retired in the veteran's military file, which is fire-related. Information from the Office of the Surgeon General only indicated that the veteran was hospitalized from April to May 1945 for a genitourinary disorder.

Finally, the RO afforded the veteran VA examinations in November 2003 and obtained nexus opinions where required in accordance with 38 C.F.R. § 3.159(c)(4) (2005). The RO obtained private treatment records identified by the veteran from Dr. R.M., St. Louis University Hospital, West County Radiology, and St. John's Hospital. Records from Health South Surgery Center of Tri-County have been associated with the claims file. San Joaquin General Hospital responded that the veteran's records were no longer available. The veteran has not made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained. Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the veteran in developing the facts pertinent to his claim. Accordingly, the Board will proceed with appellate review.

In cases where the veteran's service medical records are unavailable through no fault of the claimant, there is a heightened obligation to explain findings and conclusions and to carefully consider the benefit-of-the-doubt doctrine under 38 U.S.C. § 5107(b). Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992); 0 'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

- 6 



II. Service Connection for Bilateral Hearing Loss and Tinnitus

In the veteran's February 2003 application for compensation benefits, he indicated that he sustained hearing loss and tinnitus as the result of noise exposure. He did not provide the date of onset.

Records from St.Louis University Hospital dated in December 1983, Health South Surgery Center of Tri-County records dated from April 1998 to May 1998 and in March 2003,St. John's Hospital records dated from January 2003 to March 2003, West County Radiology record dated in March 2003, and Dr. R.M.' s records dated from December 2002 to April 2003, were all negative for any pertinent complaints or findings.

The November 2003 VA audiology examination report showed that the examiner reviewed the claims file. The examiner related that the veteran reported bilateral hearing loss with onset about five years ago. He reported occasional "ringing" tinnitus mostly to the left ear with the onset a "couple of years ago." He maintained that he was exposed to excessive noise from gas bombs, airplanes, and gunfire during training exercises in service. Hearing protection was not available at that time. He indicated that he served as a medical supply technician in a hospital in service during which time he was not exposed to noise. As a civilian, he reported that he worked for 30 years in concrete construction working jackhammers and breaking concrete. Hearing protection was not available. He denied a history of civilian recreational noise exposure. The veteran attributed his hearing loss and tinnitus to his tenure in the military. Audiometric testing revealed that the veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
65
75
85
LEFT
20
40
70
75
75

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 72 percent in the left ear. The examiner noted that pure tone test results

- 7 



indicated a normal to severe sensorineural hearing loss bilaterally, but slightly worse to the right ear. The examiner concluded that due to the delay of onset of hearing loss and tinnitus symptoms to within the last five years, the amount of occupational noise exposure without hearing protection, and the primary duty assignment of supply technician working in the absence of noise, it was her opinion that it was not at least as likely as not that the veteran's hearing loss or tinnitus was related to military noise exposure.

In an October 2004 statement, the veteran maintained that after exposure to loud noise at Camp Kearns and Fort Lewis, he noticed that he could not hear as well as he had when he entered service and that he had a loud ringing in his left ear. He reported that he had no history of noise exposure prior to service. Lastly, he indicated that many years after he was discharged from service he worked in pouring and finishing concrete for new homes during which time he was not exposed to loud noises. In the veteran's September 2005 Substantive Appeal, he maintained that he advised the November 2003 VA examiner that his tinnitus had worsened about two years ago and not that it had started two years ago.

In a December 2004 statement, E.K. reported that the veteran had always complained about his bad hearing. E.K. maintained that the veteran indicated that this problem had its onset in service.

Service connection will be granted if it is shown that a veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2005). Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, specifically, sensorineural hearing loss, becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such

- 8



disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005). This presumption is rebuttable by affirmative evidence to the contrary. Id.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2005).

The medical evidence of record shows that the veteran is currently diagnosed with bilateral sensorineural hearing loss and tinnitus. The medical evidence further shows that the veteran has bilateral section 3.385 hearing loss. There, however, is no medical evidence that sensorineural hearing loss manifested to a compensable degree within the one-year presumptive period following the veteran's discharge from service. Additionally, there is no competent medical evidence of record that otherwise links the veteran's hearing loss and tinnitus to an incident of his service to include his reported exposure to loud noise. The November 2003 VA examiner's unfavorable opinion is based on a review of the veteran's claims file, supported by a rationale, and found to be persuasive when considered with the rest of the evidence of record. There is no competent medical opinion to the contrary; therefore, the Board finds the opinion dispositive on the medical question of whether the veteran's hearing loss and tinnitus are related to an incident of his military service.

After initially reporting a positive long history of occupational noise exposure without hearing protection, the veteran later described a different post service employment history to reflect no exposure to loud noise. The veteran also later maintained that his tinnitus had only worsened in the last two years and did not have its onset two years ago. The veteran's later statements conflict with his earlier statements, and do not change the fact that the record reflects that no competent
medical opinion has linked his claimed disabilities to service. The Board notes that where the determinative issue involves medical causation or a medical diagnosis,

- 9 



competent medical evidence is required. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). The veteran is not a medical expert so his assertions of a relationship between the claimed disorders and his service cannot constitute competent evidence of such a relationship. The Board fulfilled its duty to assist the veteran in obtaining a medical opinion, but unfortunately the opinion was unfavorable to the veteran's claim. For the foregoing reasons, the Board finds that service connection for bilateral hearing loss, including sensorineural hearing loss, and tinnitus may not be established on the basis of the current evidence of record.


III. Service Connection for Anxiety Disorder/Post- Traumatic Stress Disorder

The DD Form 214 shows that the veteran was awarded the Good Conduct Medal, Asiatic Pacific Theater Ribbon, Victory Ribbon, and the American Theater Ribbon European African Middle Eastern Theater Ribbon. His last duty assignment was with the 224th General Hospital. His military occupational specialty was medical supply clerk.

In an October 2004 statement, the veteran reported that he was advised by service physicians that he had had a nervous breakdown. The veteran maintained that when he was stationed in Fort Lewis, he was selected to participate in an experiment that affected him physically and mentally. The incident he described involved him remaining in a tent for two minutes while he was exposed to a substance of some sort that caused a burning sensation to his skin. He maintained that he remained nervous throughout service since this incident to the point that he was hospitalized for his nerves towards the end of his service. He reported that he had been a nervous person since service.

In a December 2004 statement, E.K. reported that the veteran was a very nervous person. E.K. maintained that the veteran indicated that this problem had its onset in service.

- 10



In statements dated in August 2005, September 2005, and November 2005, the veteran reported that his stressors included exposure to dead bodies after the bombing of Hiroshima, Japan, exposure to the wounded, and registering dead bodies during the performance of his service duties at the hospital. He was also exposed to a bag that contained the organs of a nurse that had died.

Records from St. Louis University Hospital dated in December 1983, Health South Surgery Center of Tri-County records dated from April 1998 to May 1998 and in March 2003, St. John's Hospital records dated from January 2003 to March 2003, and West County Radiology records dated in March 2003, were all negative for any pertinent complaints or findings.

Records from Dr. R.M. included a December 2002 record that showed that the veteran presented in the clinic with complaints of "three days worth" of several symptoms that included nervousness. An assessment included anxiety. Records dated from January to April 2003 noted assessments of anxiety disorder for which medications like Xanax and Ativan were prescribed.

The November 2003 V A PTSD examination report showed that the examiner reviewed the claims file. The veteran reported on his claimed in-service stressors. He further maintained that he never received any mental health treatment while in service and he denied any history of psychiatric hospitalization, past suicide attempts, or outpatient treatment episodes. He denied any use of psychotropic medications until the "last year or so" when he was prescribed Xanax by his primary care physician. He maintained however that he had had problems with anxiety and nervousness since 1946, which became more severe in the last year and reached its height in February 2003 when his wife broke her ankle. The examine_ provided diagnoses that included anxiety disorder not otherwise specified on Axis I. The examiner concluded that the veteran did not clearly meet the DSM-IV [American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition] diagnostic criteria for PTSD based on the presently. described symptoms. The examiner added that it also could not be determined whether the veteran's reported problems with ongoing anxiety were directly related to his military experiences without resorting to speculation.

- 11 



VA regulation 38 C.F.R. § 3.304(f) (2005) sets forth the three elements required to establish service connection for PTSD. For service connection to be awarded for PTSD, the record must show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (2005); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed inservice stressor.

With regard to the first criterion, the veteran does not currently meet the diagnostic criteria for PTSD as described in the DSM-IV, according to the November 2003 VA examiner. Entitlement to service-connected benefits is specifically limited to cases where there is a current disability. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing that in the absence of proof of a present disability there can be. no valid claim). As the veteran is not currently diagnosed with PTSD, there is no basis upon which service connection for PTSD may be established, and the questions of whether the veteran engaged in combat with the enemy or whether there is credible supporting evidence that the claimed in-service stressors actually occurred, and whether there is a link between the current symptoms and an in-service stressor are all rendered moot. As for the veteran's currently diagnosed anxiety disorder, the November 2003 VA examiner was unable to relate this disorder to the veteran's military service to the requisite degree of medical certainty. Thus, in the absence of a current medical diagnosis of PTSD or competent medical evidence linking the veteran's anxiety disorder to an incident of his military service, service connection for anxiety disorder (claimed as PTSD) is not warranted.	.	.

Service Connection for Residuals of Left Leg Injury and Residuals of Left Shoulder Injury

In the veteran's February 2003 application for compensation benefits, he indicated that he sustained a left leg injury and left shoulder injury in 1943.

- 12 



In an October 2004 statement, the veteran maintained that he injured his left leg and left shoulder when he got off a train in France and his officer slipped on ice and knocked him down. He recalled that his left leg and shoulder hurt and that he had a knot on his leg. He maintained that his left leg and shoulder had hurt every since that incident. He did not go to the hospital; rather, he self-medicated with "aspirins and medicine" for the pain in his leg and shoulder.

In a December 2004 statement, E.K. reported that the veteran had always complained about pain in his leg and shoulder. E.K. maintained that the veteran indicated that these problems had their onset in service.

Records from St. Louis University Hospital dated in December 1983, Health South Surgery Center of Tri-County records dated from April 1998 to May 1998 and in March 2003, and West County Radiology record dated in March 2003, were all negative for any pertinent complaints or findings. Records from St. John's Hospital dated from January 2003 to March 2003 included a January 2003 record that noted that on review of his musculoskeletal system, the veteran denied any persistent myalgias or joint inflammation.

Records from Dr. R.M. dated from December 2002 to April 2003, included a December 2002 record that showed that the veteran presented in the clinic with several complaints that included "three days worth" of shoulder aches and muscle aches. The physical examination revealed no clubbing, cyanosis, or edema in the extremities. The assessment was arthralgias. Another December 2002 record showed that the veteran complained of aching in his "shoulders" among other complaints. An assessment of "osteoarthritis" was noted. A March 2003 bone scan of the whole body revealed mild to moderate periarticular changes in both shoulders, hips, and knees. Dr. J.L. provided an impression of no evidence for malignancy, trauma, or infection. Dr. J.L. noted that the mild periarticular changes in the peripheral joints (included the hips and knees) appeared consistent with the veteran's age. Dr. J.L. further noted that the slightly greater degree of degenerative change involving the shoulders was not an anomalous finding in someone of the veteran's age.

- 13 



Assuming the veteran sustained injuries to his left leg and shoulder in service essentially as he has related this event, the medical evidence shows no chronic residuals from these injuries currently exist. The mere fact of an in-service injury is not enough; there must be a chronic disability resulting from that injury. The degenerative changes associated with the veteran's left shoulder and leg have been  clinically attributed to aging rather than deemed traumatic in origin. As no current chronic disability resulting from the reported in-service injuries to the veteran's left leg and shoulder is shown by the medical evidence of record, service connection for residuals of a left leg injury and residuals of a left shoulder injury may not be established.

As the preponderance of the evidence is against all of the veteran's claims, the benefit of the doubt rule is not applicable. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

(CONTINUED ON THE NEXT PAGE)

- 14 



ORDER

Service connection for bilateral hearing loss, including bilateral sensorineural hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for anxiety disorder (claimed as post-traumatic stress disorder) is denied.

Service connection for residuals of a left leg injury is denied.

Service connection for residuals of a left shoulder injury is denied.

 John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

- 15 




